DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 3, 2021 has been entered.  Claims 1-15 remain pending in the application.  Applicant’s amendments to the Specification have overcome the objection.  
Response to Arguments
Applicant’s arguments, filed November 3, 2021, with respect to independent claim 1 on pages 8 and 10, have been fully considered and are persuasive.  The rejection or objection of claims 1-15 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims the best available art is EP 2995755, taught by Alfredsson, and US 3743336, taught by Andrews.  Alfredsson in view of Andrews’ invention details a door handle arrangement similar to the applicant’s invention except for a few key differences.  While the door handle arrangement of Alfredsson in view of Andrews’ includes a resilient means, the resilient means does not keep the locking clamp from moving linearly along a second axis from the intermediate position towards the open position until the locking clamp has been rotated to the intermediate position and a force applied in the direction of the linear movement of the locking clamp toward the open position exceeds the resilient force of the resilient means.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    /CHRISTINE M MILLS/    Supervisory Patent Examiner, Art Unit 3675